Citation Nr: 1444948	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-48 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for left ankle fracture residuals, evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis based on limitation of motion.

3.  Entitlement to an initial evaluation in excess of 10 percent for right knee tendonitis based on instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION

The Veteran served on active duty from November 1979 to December 1985.

This appeal arose before the Board of Veterans' Appeals from February and March 2008 rating decisions of the Montgomery, Alabama, Department of Veterans Affairs (VA), Regional Office (RO).  The February 2008 decision had confirmed and continued the 10 percent disability evaluation assigned to the Veteran's left ankle disorder.  The March 2008 rating action awarded service connection for right knee tendonitis and awarded separate 10 percent disability evaluations for limitation of motion and instability.  

In November 2012, the Veteran presented testimony before the undersigned, via video conference.  A transcript of the hearing has been included in the claims folder.

The claims file includes a Virtual VA paperless record, which has been taken into consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the entire claims folder, the Board has determined that a remand is needed in order to fully develop the Veteran's claim.  While the delay is regrettable, it is deemed necessary in order to ensure a full and fair review of the Veteran's claims.

The last treatment records of file date from February 2012.  During his November 2012 personal hearing, the Veteran indicated that he sees his VA physician at Tuscaloosa on a regular basis and had last been treated for his ankle and knee disorders in September 2012. He also indicated that he had been seen at the Birmingham facility, to include visits to the emergency room (specifically on one occasion when his knee had swollen so much he was unable to walk).  Therefore, it appears that there is likelihood that there are further pertinent records available, spanning from February 2012 to the present, that must be obtained prior to a decision in this case.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in the constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Given that the last VA examination of the Veteran was conducted over two years ago, in April 2012, and in light of the fact that there could possibly be additional records available that could affect the findings and opinions of a VA examiner, the Board finds that an updated VA examination of the left ankle and right knee are in order.  See 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Contact the Birmingham and Tuscaloosa, Alabama VA Medical Centers (VAMC) and request all treatment records from February 2012 to the present. All efforts to obtain these records must be documented for inclusion in the claims folder.  If the records cannot be located or if they do not exist, a Formal Memorandum of Unavailability must be prepared for inclusion in the claims folder.

2.  Conduct a VA orthopedic examination of the Veteran's left ankle and right knee in order to ascertain the current nature and degree of severity of the disabilities.  The entire claims folder, to include all relevant records contained in the Virtual VA paperless appeals file, and a copy of this remand, must be reviewed by the examiner and such review must be documented in the examination report.  All necessary special studies must be performed.  Specifically, range of motion studies using a goniometer must be conducted, as well as x-ray studies.  The examiner must comment on the degree of functional loss due to pain and weakness that results in additional disability beyond that reflected on range of motion measurements.  See 38 C.F.R. § 4.40 (2013).  The examiner must comment on the presence of weakened movement, excess fatigability and incoordination.  See 38 C.F.R. § 4.45 (2013). When arthritis is present, the examiner must also take note of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2013).  A complete rationale for all opinions expressed must be provided.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must also be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  Once the above-requested development has been completed to the extent possible, the RO must readjudicate the Veteran's claims.  If any part of the adjudication remains adverse to the Veteran, he and his representative must be provided an appropriate supplemental statement of the case and an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



